Sutton, J.
1. “Where a case is tried in the municipal court of Atlanta, DeKalb division, and a verdict and judgment are rendered therein, the losing party may within thirty days from the rendition of the verdict and judgment, legally carry the case by certiorari to the superior court of DeKalb County by properly excepting to such verdict and judgment, Avithout first making a motion for new trial, as prescribed by the act of 1929 (Ga. L. 1929, p. 368, sec. 2 (b), (c)).” City Investment Co. v. Crawley, 187 Ga. 48 (199 S. E. 747).
2. “The losing party in such a case may legally except to such verdict and jiidgment by filing a motion for neAV trial, thirteen days after the rendition of such verdict and judgment, but during the same term of court at AA’hich the verdict and judgment AA'ere rendered.” City Investment Co. v. Crawley, supra.
3. Accordingly rvhere, as in this case, a A'érdiet and judgment in faA'or of the defendant were rendered on September 5, 1935, in the municipal court of Atlanta, DeKalb division, and a motion for nerv trial, together with a brief of the evidence, rvas filed thirteen days' after the rendition of the verdict and judgment, but during the same term of court, Avhich motion Avas dismissed by the judge of the mirnicipal court on the ground that it Avas filed too late, and where, on September 30, 1935, a Avrit of certiorari Avas sued out to the superior court, -in Avhieli error Avas assigned on the verdict and judgment rendered September 5, 1935, and also on the judgment dismissing the motion for neAV trial rendered September 23, 1935, it Avas error for the judge of the superior court to dismiss the *62writ of certiorari on the grounds (1) that the writ of certiorari will not lie to any judgment or ruling of the municipal court of Atlanta, DeKalb division, except to the judgment of the court overruling a motion for new trial; and (2) that no motion for new trial was made to any of the judgments, orders, or rulings complained of.
Decided November 30, 1938.
Ezra, E. Phillips, for plaintiff.
Thomas B. Clarlcson, Noah J. Slone, for defendant.

Judgment reversed.

Stephens, P. J., and Felton, J., concur. .